DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Obert et al (US patent 9,358,958) in view of Grasso et al (US patent application publication 2010/0186185).
	The publication to Obert discloses the invention substantially as is claimed.  Obert discloses a wiper device (fig.1) for coupling to a wiper arm (not shown but disclosed, col. 2, lines 56+).   The device comprises a contact member (46) configured to wipe, a support member (40) configured to elastically support the contact member, and an adapter coupling member (10, 12).  The adapter coupling member includes a first coupling member (12) coupled to the support member (40), and a second coupling member (10) for coupling to the wiper arm via an interface.  The second coupling member is rotated about axis (16) to be fastened and released with the first coupling member after being fitted into the first coupling member.

	The publication to Grasso discloses a wiper device (fig. 1) which employs an adapter (8) to couple an adapter coupling member (1, 5) to a wiper arm (10).  The adapter coupling member is comprised of a first coupling member (1) and a second coupling member (5).  The first coupling member is coupled to a support member (clearly shown but not numbered) of wiper blade (2).  The second coupling member (5) is coupled to the adapter (8).
It would have been obvious to one of skill in the art before the filing date of the claimed invention to employ an adapter to couple the second coupling member (10) of Obert with the wiper arm, as clearly suggested by Grasso, to enable ease of attachment/detachment of the wiper arm.  Use of adapters to couple adapter coupling members with wiper arm is well established, particularly so that the desired wiper arm can be coupled.
With respect to claim 2, Obert discloses a coupling hole (area above surface 52 and between members 22, 24) formed in the first coupling member (12) into which a protrusion (78, 80) of the second coupling member is inserted.  After the coupling protrusion is inserted into the coupling hole, the coupling protrusion is fastened to the first coupling member when aligning the first coupling member and the second coupling member by rotating the second coupling member about the axis (16).  Note figures 2-4 which show the rotation to alignment as claimed.
With respect to claim 4, note alignment parts in the form of elastically supported alignment protrusions (30, 32) configured for fixing the position of the second coupling member with respect to the first coupling member at an alignment position (fig. 4) of the second coupling member with respect to the first coupling member.
.

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
14 August 2021